Case: 20-40365     Document: 00515894431         Page: 1     Date Filed: 06/10/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 10, 2021
                                  No. 20-40365                         Lyle W. Cayce
                                                                            Clerk

   Dustin Dean; Lori Dean,

                                                           Plaintiffs—Appellants,

                                       versus

   Crosscountry Mortgage, Incorporated; Federal
   National Mortgage Association; Dovenmuehle
   Mortgage, Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-705


   Before Davis, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Dustin and Lori Dean brought this suit to reverse Crosscountry
   Mortgage’s June 2018 foreclosure of their property in Prosper, Texas. The
   district court granted summary judgment to Crosscountry. We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40365        Document: 00515894431             Page: 2      Date Filed: 06/10/2021




                                        No. 20-40365


           When the Deans fell behind on their mortgage payments,
   Crosscountry sent them a Notice of Breach by letter dated December 15,
   2017, warning their loan would be accelerated unless they paid the past-due
   amount, $6,889.75, by January 24, 2018. They made no payment by this
   deadline. Crosscountry sent a Notice of Acceleration on April 17, 2018,
   foreclosed on the property, and sold it to Fannie Mae on June 5, 2018.
           The Deans dispute none of this. They instead argue that events
   between the January 24 deadline and the June 5 foreclosure sale should have
   prevented the sale from going forward. First, they claim Crosscountry told
   them in February that the amount due was $6,757.56; that they immediately
   overnighted a check in this amount to Crosscountry; and that Crosscountry
   returned this payment as insufficient, contrary to its alleged oral
   representation. Second, they say a Crosscountry representative advised them
   in March to pursue a loan modification to stave off foreclosure until they
   could bring their account up to date. But they claim the requested
   modification materials didn’t arrive until after the April acceleration, and
   that Crosscountry delayed acting on their application until it was too late to
   stop the sale. They argue that both of these circumstances made
   Crosscountry’s foreclosure unlawful under various legal theories, including
   breach of contract and violations of the Texas Debt Collection Act (TDCA),
   see Tex. Fin. Code § 392.304(a)(3). 1
           We review summary judgment de novo, construing all evidence in
   favor of the nonmoving party. In re La. Crawfish Producers, 852 F.3d 456, 462
   (5th Cir. 2017). Summary judgment is proper “if the movant shows that there
   is no genuine dispute as to any material fact and the movant is entitled to



           1
            The Deans also made a due process claim in the district court but have abandoned
   it on appeal.




                                              2
Case: 20-40365         Document: 00515894431               Page: 3      Date Filed: 06/10/2021




                                          No. 20-40365


   judgment as a matter of law.” Fed. R. Civ. P. 56(a). Where the non-
   movant bears the burden of proof at trial, as here, “the movant may merely
   point to an absence of evidence, thus shifting to the non-movant the burden
   of demonstrating by competent summary judgment proof that there is an
   issue of material fact warranting trial.” La. Crawfish, 852 F.3d at 462.
           Because they do not dispute nonpayment as of the January 24
   deadline, the Deans’ claims depend on a triable issue arising from their later
   communications with Crosscountry. 2 But they allege, at most, attempted oral
   modifications of the loan agreement, which are unenforceable under the
   Texas Statute of Frauds. See Tex. Bus. & Com. Code § 26.02(b). For
   instance, their breach of contract claim depends on a Crosscountry
   representative’s alleged oral description of the arrearage amount, one
   different from the amount in the written Notice of Default. Their other
   common-law claims based on Crosscountry’s alleged failure to comply with
   the Deed of Trust fail for the same reason. Finally, as we recently held, the
   Statute of Frauds bars considering an alleged oral modification of a loan
   agreement under the TDCA. See Douglas v. Wells Fargo Bank, N.A., 992 F.3d
   367, 375–77 (5th Cir. 2021).
           The Deans argue the Statute of Frauds does not apply given their
   “partial performance” of the oral agreement. This argument fails. “Under
   the partial performance equitable exception, an oral agreement that does not



           2
             The Deans separately argue that as of January 4, 2018, they had funds in a
   suspense account with Crosscountry, which could have combined with their late payment
   to cure their default. Pointing only to a line in a payment history record containing the word
   “suspense,” they do not explain how this evidence shows there were funds that could have
   been applied to their balance, either on January 4 or by the time they submitted a late
   payment. Furthermore, even assuming this credit was available to help cure default, the
   Deans’ partial payment was still late, giving Crosscountry the right to accelerate as of
   January 24.




                                                 3
Case: 20-40365      Document: 00515894431          Page: 4    Date Filed: 06/10/2021




                                    No. 20-40365


   satisfy the traditional statute of frauds but that has been partially performed
   may be enforced if denying enforcement would itself amount to a fraud.”
   Bank of Tex., N.A. v. Gaubert, 286 S.W.3d 546, 554 (Tex. App.—Dallas 2009,
   pet. dismissed w.o.j.). But “[t]he actions asserted to constitute partial
   performance must be ‘unequivocally referable’ to the alleged oral agreement
   and corroborate the existence of that agreement,” meaning they “must be
   such as could have been done with no other design than to fulfill the particular
   agreement sought to be enforced.” Ibid. (citation omitted). The Deans point
   to no actions that “unequivocally” refer to an alleged oral agreement to
   modify the loan. Neither paying toward the loan’s outstanding balance nor
   preliminary efforts to seek modification of the loan unequivocally suggests
   the existence of an oral agreement.
                                                                  AFFIRMED.




                                          4